U NITED S TATES N AVY –M ARINE C ORPS
              C OURT OF C RIMINAL A PPEALS
                           _________________________

                               No. 201400229
                           _________________________

                   UNITED STATES OF AMERICA
                                    Appellee
                                        v.
                            ALONZO BASS III
       Aviation Boatswain’s Mate (Equipment) Second Class (E-5),
                              U.S. Navy
                              Appellant
                       _________________________
 Appeal from the United States Navy-Marine Corps Trial Judiciary

        Military Judge: Captain Robert J. Crow, JAGC, USN.
 Convening Authority: Commander, Navy Region Southeast, Naval
                   Air Station, Jacksonville, FL.
  Staff Judge Advocate’s Recommendation: Commander George W.
                        Lucier, JAGC, USN.
      For Appellant: Lieutenant Doug Ottenwess, JAGC, USN.
                 For Appellee: Brian K. Keller, Esq.
                      _________________________

                          Decided 18 January 2018
                          _________________________

Before H UTCHISON , F ULTON , and S AYEGH , Appellate Military Judges
                       _________________________

   After careful consideration of the record, submitted without assignment of
error, we affirm the findings and sentence as approved by the convening
authority. Art. 66(c), Uniform Code of Military Justice, 10 U.S.C. § 866(c).
The current court-martial order dated 29 November 2017 fails to list all of
the offenses upon which the appellant was arraigned, along with his pleas
and the findings to those offenses,1 and subsequent modifications resulting
from the decisions of this court and action taken by the convening authority.
The supplemental court-martial order will ensure compliance with RULE FOR


   1 The charged offenses at arraignment along with the pleas and findings were
included in the initial court-martial order dated 11 June 2014 and in the second
court-martial order dated 29 June 2016.
COURTS-MARTIAL 1114(c), MANUAL FOR COURTS-MARTIAL, UNITED STATES
(2016 ed.).


                          For the Court



                          R.H. TROIDL
                          Clerk of Court




                                2